By the court.
On the second count, the plaintiffs cannot recover, without they show the particular sum agreed on. If the first count on the quantum valebant had been generally for work, labor and service, and that the defendant had agreed to pay what it was reasonably worth, the evidence proposed, would be proper and relevant; but as the declaration states, that the agreement was, that the woman should serve four years, and in consideration thereof the defendant promised to make her a reasonable compensation, that agreement should be proved in the first instance. The allegata and probata must correspond ; and unless this special promise be shown, there is no ground on which defendants’s engagement can be founded.
The plaintiff suffered a nonsuit.